Title: To George Washington from John Sullivan, 12 March 1784
From: Sullivan, John
To: Washington, George



Sir
Durham [N.H.] March 12th 1784

Your Excellencys favor of the 28th of December, respecting the attendance of our Delegates at the General Meeting of the Society of the Cincinnati on the first Monday of May; came to hand the first Instant—the Contents have been communicated & a Meeting appointed on the second of April, at which time I doubt not Delegates will be chosen & the proper steps taken to insure a punctual attendance. I have the honor to be with the most perfect attachment Your Excellencys most obedt & very humble servant

Jno. Sullivan

